DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Claims 1 and 16 have been amended in a manner so that the presently presented claims have unity with previously examined claims 10 and 16, as discussed in the Miscellaneous Communication mailed on 1/20/2022, as such, claims 1-3, 6-9, 11,13-16 and 19-25 are rejoined.  
	Additionally, claim 18, previously withdrawn, is also rejoined as being dependent upon allowed claim 1.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
	Claims 1-3, 6-9, 11, 13-16, and 18-25 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:  The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed injection device and method.  
	The closest prior art of record is Bjork (US 20150051553).  
Regarding independent claim 1, Bjork fails to teach among all the limitations or render obvious a rotational lock comprising a latch or bayonet, in combination with the total structure and function as claimed.  Instead, Bjork teaches a substantially similar device (fig. 1) comprising an outer cap 26 and an inner shield which frictionally engages the syringe 22.  Paragraph 68 discloses that when a user wants to initiate an injection, the user presses button 32 which releases drive member 44 due to the force of torsion spring 42 which causes the entire cap assembly to fall off so that the biasing force of the torsion spring would be sufficient to overcome a frictional force between the syringe and the needle shield.  However, Bjork discloses that the cap is held onto the injection device via friction (paragraph 67).  While paragraph 15 of Bjork does disclose that the connection between the cap and the body of the injection device can be a bayonet connection as an alternative means to friction (paragraph 16), it is the examiner’s opinion that the embodiment of the bayonet connection is not sufficiently disclosed in Bjork that PHOSITA would understand how the invention of Bjork would function with the bayonet connection.
Independent claim 16 contains all of the claimed features of claim 1 and is allowable for the same reason as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783